Citation Nr: 1609259	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to October 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA RO that denied the benefit sought on appeal.  

In January 2012, the Board denied the Veteran's claim.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the Board decision with regard only to the issue of service connection for PTSD.  The claim was remanded to the Board for compliance with the directives of a Joint Motion for Remand (Joint Motion) that found proper notice had not been provided to advise the Veteran of ways to substantiate a claim predicated on military sexual trauma.

The Board then remanded the Veteran's claim in February 2015, in order to provide her with all required notice and to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran has an acquired psychiatric disability as a result of active military service.



CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Court's September 2013 Joint Motion found that the Veteran had not been provided with notice that she could submit evidence in support of her claim, which is based on a military sexual trauma (MST), from alternative sources, or that she could submit evidence of behavioral changes.  The Veteran was provided with this notice in July 2015, and, as discussed in further detail below, the Board finds that the evidence indeed establishes that the Veteran experienced her claimed in-service stressor.  The Board finds that all appropriate notice has been provided to the Veteran.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with a psychiatric examination in July 2009.  The Board, in February 2015, remanded the Veteran's claim in order to obtain an opinion addressing the nature of the Veteran's disability, whether the record showed evidence of "markers" consistent with a MST, and whether the Veteran's acquired psychiatric disability was related to service.  In May 2015, a VA neuropsychologist noted that the Veteran had cancelled her examination.  The examiner found the existing evidence of record to be "extensive" and sufficient for the purpose of addressing the questions posed by the Board's February 2015 remand.  

In July 2015, the Veteran indicated that she was unable to attend her scheduled examination due to "a family crisis and family illness," and she requested that another examination be scheduled.  In November 2015, the Veteran indicated that her grandchildren were very ill for a couple of days before the appointment, her husband had surgery the day before her the appointment, and she was ill at the time of the appointment.  While the Board acknowledges the Veteran's difficulty in attending her scheduled appointment, the Board has extensively reviewed the May 2015 examination report, and the Board finds that it reflects an extensive review of the medical evidence of records and consideration of the Veteran's contentions.  Furthermore, the VA neuropsychologist is presumed, as a qualified medical professional, to be competent to determine whether a thorough assessment of the Board's questions required an in-person examination.  The neuropsychologist found that an in-person examination was unnecessary.  The Board finds that an additional medical examination is not necessary to address any outstanding issues and would only delay disposition of the Veteran's claim.  

The Veteran, in November 2015, expressed a number of concerns with the May 2015 examination report.  While the Board has considered each of these concerns and will address some of these concerns in greater detail below, it cannot find that these concerns detract from the probative value of the May 2015 examination report.  The Board, therefore, finds the existing examination reports of record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In June 2011, the Veteran participated in a videoconference hearing before a Veterans Law Judge (VLJ) who has since retired, and a transcript of this hearing is of record.  After VA notified the Veteran that this VLJ had retired, the Veteran elected to participate in an additional hearing, which occurred in September 2014 before the undersigned Veteran's law judge.  A transcript of this hearing is of record.

In November 2015, the Veteran requested an additional hearing before the Board.  The Veteran has twice presented testimony before the Board, and the record demonstrates that the Veteran has been afforded with full and fair hearings.  With two Board hearings already complete and without good cause to justify an additional hearing, the Board denies this request.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that she has an acquired psychiatric disability as a result of MST.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

More specifically, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2015); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If, as here, a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.3.04(f)(5) (2015).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  In this case, the Veteran has not been diagnosed with a "psychosis," and the Veteran's diagnosed psychiatric conditions are not otherwise included among the list of chronic disabilities.  Service connection for the Veteran's acquired psychiatric disability may not be established presumptively or based on a continuity of symptomatology alone.

Turning to the facts in this case, in a December 1971 induction examination, the Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran denied ever having been treated for a mental condition.  In an December 1971 Report of Medical Examination, the Veteran was found to be psychiatrically normal.  

The Veteran was promoted to airman in April 1972.  Beginning in September 1972, the Veteran's personnel records indicate that she began to experience performance problems.  A September 1972 statement from the Veteran's supervisor indicated that the Veteran had been counseled about her attitude towards military life on several occasions.  The Veteran expressed a desire to leave the service and join her boyfriend in another state.  The Veteran showed an "apathetic approach" towards completing her work, and, the supervisor noted, she was a detriment to the office in which she worked.  

In a September 1972 mental health examination, the Veteran was noted to have no psychiatric disorders; instead, the clinician found that the Veteran had a character and behavior disorder in the form of a passive-aggressive personality.  It was found that the Veteran had shown poor motivation since her arrival on base.  The clinician noted that counseling on numerous occasions had been unproductive; instead, the Veteran would be a "continuing quiet liability" to the service, and her expeditious discharge was recommended.

In October 1972, the Veteran was recommended to be honorably discharged from service based on unsuitability as the result of a character and behavior disorder.  In an October 1972 Report of Medical History, the Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran denied ever having been treated for a mental condition.  A physician's note indicated that the Veteran did not present evidence of emotional instability, irrationality, or suicidal behavior.  In an October 1972 Report of Medical Examination, the Veteran was found to be psychiatrically normal.  The Veteran was honorably discharged from service in October 1972.  

In December 1973, in association with the Veteran's ultimately unsuccessful application for enlistment into the United States Navy (Navy), a friend who had known the Veteran since January 1968 rated the Veteran's trustworthiness as outstanding.  The Veteran's general intelligence, ability to work harmoniously with others, initiative, judgment, and home environment were excellent.  The Veteran's self-confidence, leadership, and emotional stability were average.  Another friend, who had known the Veteran since August 1973, rated the above traits from average to outstanding.  Yet another friend, who had known the Veteran since July 1973, rated the above traits from excellent to outstanding.  None of these friends indicated that there was any reason not to recommend the Veteran for a position of trust.  

In a January 1974 reenlistment examination, the Veteran stated that during her period of active service, her supervisor showed a "total lack of propriety in his manner of address", and made sexually suggestive comments to her.  In a February 1974 Report of Medical History, the Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran denied ever having been treated for a mental condition.  The Veteran indicated that she had previously requested discharge because of an "intolerable office situation" coupled with an inability to be transferred for 18 months.  

In April 1974, the Commanding Office of the Navy Recruiting District found that the Veteran had a "most plausible reason" for the termination of her active duty service in dealing with a "dogmatic and sometimes unreasonable supervisor."  The Commanding Officer recommended the Veteran for enlistment into the Navy.  The records do not indicate that the Veteran ultimately enlisted.  

Following service, in March 1979, a private internist indicated that the Veteran had been "somewhat tense and anxious and mildly depressed recently".  The Veteran attributed these symptoms to her other physical symptoms, which included muscle fatigue and hypoglycemia.  The physician found the Veteran to be a "particularly poor historian".  In June 1987, it was noted that the Veteran was "very anxious" with a "rambling history which [was] quite difficult to ascertain."  

In a November 2004 primary care note, the Veteran stated that she was exposed to emotional abuse while on active duty.  The Veteran indicated that she had recurrent scary dreams "when she first returned from Vietnam", but these dreams had become less frequent, did not interfere with her life, and the Veteran did not feel that such symptoms required intervention.  In November 2004, October 2005 and October 2006, PTSD and depression screening tests were negative.

The Veteran filed her current claim of entitlement to service connection for an acquired psychiatric disability in August 2008.  She alleged that her in-service supervisor continually sexually harassed her by, for example, using sexual innuendo and putting sexually suggestive printed materials in her workspace.  In October 2008, a clinician noted that the Veteran presented with "vague and varied" complaints, including discussing the many stresses in her life, including the military sexual harassment that she experienced.  

The Veteran underwent a VA examination in July 2009, at which time the Veteran denied having any unaddressed mental health problems during her military service.  Contrary to the evidence in the Veteran's service treatment records, she contended that she had no adjustment problems during her military service, and indeed, she planned to make the military her career.  The Veteran repeated her previous allegations regarding in-service sexual harassment.

The Veteran denied receiving any psychiatric care after her military service, and she indicated that psychiatric issues did not affect her employment.  When the Veteran was questioned about how the in-service sexual harassment continued to affect her, the Veteran reported that the in-service experiences were "nothing that ke[pt her] from doing stuff.  [She was] not depressed about it, but a little irritated that they allowed somebody in there..."  The Veteran denied efforts to avoid stimuli associated with the in-service trauma, a diminished interest in activities, feeling detached or estranged from others, or a sense of a foreshortened future.  

The examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed the Veteran with an unspecified adjustment disorder due to the stress that the Veteran reported relating to family discord and her children.  The examiner found no pre-existing psychological conditions that were worsened by the Veteran's service, and the examiner opined that the Veteran's current psychological condition was not caused by her military service.  

In a March 2010 clinical evaluation, a staff physician noted that the Veteran was a "very poor historian" with "a lot of problems, many of which [were] related to finances."  The physician assessed the Veteran with anxiety disorder and "a lot of situational problems."   Later in March 2010, the Veteran participated in a social work consultation to address stress related to the Veteran's financial difficulties.  In September 2010, it was noted that the Veteran was being followed for anxiety disorder.  The Veteran indicated that she had been under "a lot of stress lately," sleeping poorly, and experiencing fatigue.  

In September 2011, a PTSD screening test was negative after the Veteran denied a) having nightmares or thinking about a stressor when she did not wish to, b) trying hard not to think about a stressor or going out of her way to avoid reminders of the stressor, c) being constantly on guard, watchful, or easily startled, or d) feeling numb or detached from others, activities, or her surroundings.   

In February 2013, a friend stated that for years, the Veteran had expressed how difficult it was to endure the harassment that caused her to leave service, and how her in-service experiences caused her to experience anxiety and lack of self-esteem.  The friend indicated that she had worked in the mental health field for many years, and she therefore understood how one could be "hurt for life by emotionally charged incidents."  The friend indicated that the Veteran was hindered by emotional problems that overtook her.  

In March 2014, a private social worker diagnosed the Veteran with PTSD.  With that said, the social worker indicated that the Veteran was "circumstantial to the point that a complete assessment could not be completed."  The social worker indicated that the Veteran experienced recurrent, intrusive, and distressing recollections of her experiences.  The Veteran reported experiencing physical reactivity on exposure to such recollections or environmental cues.  The Veteran felt detached and estranged from others and experienced a restricted range of affect.  The Veteran had significant difficulty with sleep, concentration, and an exaggerated startle response.  Thus, the social worker found the Veteran's reported symptoms to be consistent with PTSD, which the social worker found to be just as likely as not related to her reported in-service experiences.  

In December 2014, a private psychiatrist noted that the Veteran claimed to have first experienced symptoms of PTSD 11 years prior.  The psychiatrist diagnosed the Veteran with PTSD and anxiety disorder not otherwise specified.  With that said, the clinician found that it was difficult to assess what her premorbid functioning was.  The psychiatrist indicated that the Veteran's presentation demonstrated a "relatively odd affect", and it was difficult to concretely say that her difficulties were related to the alleged assault.  The psychiatrist noted that if her story were true, it could be related, because she had the ramifications of behavior related to a sense of perceived wrong.  The psychiatrist noted that the Veteran simply wanted to have a doctor's note reporting that she had PTSD.  

In February 2015, the Veteran's cousin stated that the Veteran's "happy personality turned dark after leaving the service."  The Veteran's cousin stated that the constant presence of harassment in the Veteran's mind ended her plans to become a journalist.  In April 2015, one of the Veteran's fellow airmen indicated that he and the Veteran shared the same in-service supervisor.  The airman described the Veteran as an "energetic and enthusiastic member of the newspaper staff."  The airman indicated that their supervisor could be "a bit ruff [sic] around the edges at times when dealing with women staff members."  The airman recalled that the supervisor swore often and joked about the female airmen.  

In May 2015, after review of the Veteran's claims file, an examiner diagnosed the Veteran with unspecified anxiety disorder.  The examiner found that the evidence supported the Veteran's claim of MST, noting that while she performed satisfactorily up to a certain time, her later performance reviews were poor and resulted in her discharge from service.  The examiner noted that these performance reviews were written by the perpetrator of the MST.  Specifically, the examiner noted that the in-service observation that the Veteran "care[d] nothing, merely show[ed] up, repeat[ed] errors, [and was] unable to grasp duties" was consistent with what is seen in individuals who have experienced MST.  

With that said, the examiner found that there was insufficient evidence to indicate that the Veteran currently suffered from PTSD or other mental health condition as the result of the MST.  The examiner noted that in 2004, the Veteran stated that while she was exposed to abuse, she did not believe that the abuse was affecting her.  The examiner further noted that in the Veteran's 2009 examination, the Veteran noted that her symptoms were "nothing that [kept her] from doing stuff", and she was "not depressed about it."  The examiner noted that a number of friends attested to the Veteran's character and her military involvement.  The examiner noted that the Veteran was actively involved in her community, raised adoptive children, worked on her family farm, and held competitive employment.  None of these data, the examiner noted, suggested an impairment in functioning.

The examiner noted that the Veteran had been diagnosed in December 2014 with PTSD.  The examiner found, however, that this report showed insufficient evidence of significant impairment in social and occupational functioning.  Furthermore, the examiner noted that the psychiatrist indicated that it was difficult to say that the Veteran's symptoms were all clearly related to her sexual assault given her "odd" presentation.  The examiner also noted that the frequency of symptoms was unclear in the December 2014 report.  In other words, the examiner questioned whether the Veteran experienced her described symptoms daily or monthly.  Based on the clinician's description of the Veteran as "tangential," the examiner suspected that it was difficult to gather this information.

Thus, the examiner found that there was a consistent pattern of opinion indicating that the Veteran was the victim of MST, but the Veteran was not experiencing mental health symptoms as a result of the MST to the degree that they significantly interfered with her functioning.  The examiner found that it was less likely than not that the Veteran's unspecified anxiety disorder was incurred in or caused by the claimed in-service injury, event, or illness.  

In November 2015, the Veteran stated that while she had been able to function in society "somewhat," she had ongoing issues with a lack of intimacy with her husband, adopted children, friends, and acquaintances.  The Veteran stated that she was guarded and could not "take anyone" standing nearby, watching her, coming up from behind her, or touching her unexpectedly.  The Veteran stated that she was ever-vigilant of anyone near her, which resulted in great anxiety.  The Veteran stated that her way of surviving her MST was to take an active role in her community, which served as her practical therapy, because VA had never provided her with any real therapy or a safe place to work on her MST-related issues.  

Also in November 2015, the Veteran stated that immediately following service, she overslept in order to "avoid life", overate, and attempted not to appear attractive.  The Veteran stated that she did not permit herself to feel any emotions or pain.  The Veteran stated that she was fidgety, easily distracted, easily lost a train of thought, experienced migraine headaches, and was easily stressed.  The Veteran had nightmares about being attacked and did not get much sleep.  The Veteran was easily startled, could not stand loud noises, and became easily irritated.  The Veteran indicated that she did not want to admit depression or receive psychological help because of the stigma attached to such treatment.  

Turning to an analysis of the facts in this case, the Board finds that the evidence clearly supports a finding that the Veteran indeed experienced a MST.  The Veteran's contentions regarding her in-service experiences have been consistent for over 40 years, the Veteran has submitted the statement of a fellow airman largely corroborating her account of in-service harassment, and the May 2015 examiner found that the Veteran's personnel records showed "markers" consistent with MST.  Thus, an in-service event (or "stressor", using the language applicable to PTSD) is established.  

Without diminishing the seriousness of the MST that the Veteran experienced, the Board cannot find that the evidence supports a finding that the Veteran has experienced PTSD at any time since she filed her claim in August 2008.  Two medical records from the same private practice suggest that the Veteran may have PTSD: the March 2014 opinion of a social worker and the December 2014 opinion of a psychiatrist.  

The Board affords relatively little probative weight to either one of these opinions.  Both opinions appear to be based exclusively on the Veteran's self-reported history of symptoms, which the Board finds to be not entirely credible given the remainder of the evidence of record.  In weighing the credibility of evidence, VA adjudicators may properly consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).

With that in mind, the Board notes that the March 2014 social worker and December 2014 psychiatrist found that the Veteran had been suffering from symptoms of PTSD, including avoidance of interpersonal relationships, isolation, diminished interest, and a lack of trust, for 11 years.  These observations are inconsistent with the Veteran's denial of PTSD symptoms in November 2004, October 2005, October 2006, and September 2011.  Furthermore, these observations fail to take into account the non-military stresses-for example, financial difficulties and family discord-that the Veteran previously indicated were her primary concerns.  Furthermore, the clinicians do not address the Veteran's previous statements minimizing the effect of MST on her functioning.  For example, in November 2004, the Veteran indicated that while she experienced "scary dreams" when she first returned from service, such dreams did not currently interfere with her life.  In July 2009, the Veteran reported that her symptoms were "nothing that ke[pt her] from doing stuff.  [She was] not depressed about it".  In sum, the unaddressed inconsistencies between the Veteran's self-reported symptoms and the remainder of the medical evidence of record lessen the probative value of the private opinions.

Furthermore, the Board notes that the opinion of the December 2014 psychiatrist is equivocal, stating that while the Veteran's self-reported symptoms appeared to fulfilled the criteria of PTSD, because of the Veteran's "relatively odd affect," it was "difficult to say" that the Veteran's problems were related to her MST.  This uncertainty detracts from the probative value of the opinion.  

In evaluating the value of these opinions, the Board cannot ignore that these opinions appear to have been solicited solely for the purpose of establishing entitlement to service connection for PTSD.  The March 2014 social worker stated that the Veteran was "not requesting treatment, [but] instead [was] requesting a diagnostic assessment to determine if her symptoms [were] consistent with PTSD, and could have been caused from her experiences in service."  The December 2014 psychiatrist stated that the Veteran reported that "she simply want[ed] to have a doctors [sic] note that report[ed] that she ha[d] PTSD."  Despite the self-described severity of her symptoms, the Veteran has not sought private or VA treatment for her acquired psychiatric symptoms, nor has she complained about such symptoms to clinicians.  

In this case, the Board must note that the Veteran's endorsement of PTSD-related symptoms has increased significantly since her August 2008 claim for benefits.  Before August 2008, the Veteran endorsed few PTSD symptoms, and indeed denied experiencing PTSD symptoms in November 2004, October 2005 and October 2006.  Following her claim for benefits, the Veteran's claimed symptoms have grown from "nothing that ke[pt her] from doing stuff" in July 2009, to the long list of symptoms that she described in November 2015.  The clear desire for monetary gain, coupled with inconsistency with the remainder of the evidence of record, greatly detracts from the probative value of these opinions.  

The Board acknowledges that the Veteran has expressed frustration, for example in November 2015, that VA has "disregarded [her] private medical diagnosis".  To the contrary, while the Board has closely examined these private medical diagnoses in the context of the entirety of the medical evidence of record, it simply cannot afford these opinions with significant probative value.  

While the evidence does not support a finding that the Veteran has PTSD, the evidence indeed shows that the Veteran has been diagnosed with unspecified adjustment disorder (July 2009), anxiety disorder (March 2010), and unspecified anxiety disorder (May 2015).  With a current disability and an in-service event of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and her acquired psychiatric disability.  

The Board finds that the weight of the medical evidence of record is against a finding that such a nexus exists.  As noted above, while the March 2014 and December 2014 private clinicians found the Veteran's acquired psychiatric disability to be related to service, such findings were based on the Veteran's own statements, which the Board finds to lack credibility for the reasons described above.  The Board has also closely considered the February 2013 statement of the Veteran's friend who had "worked in the mental health field for many years" linking the Veteran's psychiatric trouble to her in-service experiences.  The Veteran's friend offered no evidence to support her contention that she had particular mental health expertise.  Even if she indeed had such expertise, the Veteran's friend failed to address evidence contrary to her conclusion, for example, the Veteran's frequent denial of psychiatric symptoms before her 2008 claim for benefits.  This omission detracts from the probative value of the friend's opinion.  

In contrast, the July 2009 and May 2015 examiners, upon review of the entirety of the Veteran's medical record, were unable to relate the Veteran's current psychiatric complaints to her military service.  These examiners provided robust explanations for their conclusions, citing to the relevant evidence of record.  The Board thus affords these opinions with great probative weight.

To the extent that the Veteran believes that her acquired psychiatric disability is related to her service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of an acquired psychiatric disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disability is related to her service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the etiology of an acquired psychiatric disability, which the Board finds not to be readily perceivable by the use of a person's senses.  

The Board again notes that the Veteran's acquired psychiatric disabilities do not appear among the list of "psychoses" for which service connection may be granted presumptively or based upon a continuity of symptomatology.  Even so, the Board finds that the record does not support a finding that the Veteran has experienced psychiatric symptoms since her separation from service.  For example, in December 1973, several friends described the Veteran as trustworthy, intelligent, able to work harmoniously with others, having initiative, having judgment, and able to maintain a home environment.  In February 1974, the Veteran herself denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

The Veteran first complained that she had "recently" experienced symptoms of anxiety in March 1979, some seven years after service, and she did not relate her anxiety symptoms to service at that time.  The Veteran next complained of anxiety some 8 years later.  From that time until the Veteran's August 2008 claim for benefits, she either denied experiencing symptoms of an acquired psychiatric disability (for example, in November 2004, October 2005, and October 2006), or minimized the severity of her symptoms (November 2004).  While the Veteran now, for example in a November 2015 statement, argues that she experienced symptoms of an acquired psychiatric disorder immediately after her separation from service and ever since, the Board finds these current contentions to lack credibility compared to the medical and lay evidence that was available more contemporaneously with her separation from service. 

With regard to these significant gaps in time between her complaints of mental health difficulties, the Veteran has argued, for example in November 2015, that she did not seek treatment for mental health concerns "because the VAMC ha[d] consistently told [her] over the years that [she did not] have PTSD/MST".  The Veteran further stated that she deliberately failed to inform clinicians (for example in November 2004) of her mental health problems, because "why should [the Veteran] . . . go into [her] mental health problems with a nurse practitioner that is not qualified in mental health . . [the Veteran . . . has] transient depression; but [the Veteran] work[s] on distracting [her]self from it."  The Veteran's statement that she had "transient" depression is inconsistent with her other statements that she experienced a chronic mental health condition.  The Board also finds it to be incredible that the Veteran, for many years, systematically hid, downplayed, or denied her mental health symptoms.

The Veteran has additionally stated that because her income was low, she was unable to obtain private mental health care on an ongoing basis.  While this may be so, this fact does not explain the Veteran's multiple denials of significant mental health issues before her August 2008 claim for benefits.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


